Citation Nr: 0900096	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  03-29 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision rendered by the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied claims of service connection for residuals of a low 
back injury and for post-traumatic stress disorder (PTSD).  

In August 2006, the Board issued a decision on the issues on 
appeal.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2007, the parties to the appeal filed a Joint Motion 
asking the Court to vacate and remand that part of the 
Board's decision that denied service connection for residuals 
of a low back injury.  In a November 2007 Order, the Court 
granted the motion and vacated the issue of service 
connection for residuals of a low back injury and dismissed 
the issue of service connection for PTSD.  

In November 2008, the veteran submitted additional evidence 
accompanied by a waiver of initial RO review of such 
evidence.  

The appeal is REMANDED to the agency of original 
jurisdiction.  VA will notify the appellant if further action 
is required.


REMAND

In the Joint Motion, the parties to the appeal agreed that 
the Board erred by failing to ensure that VA obtained a 
medical examination and opinion addressing whether the 
veteran's low back disability is related to his military 
service.  The Board notes, in this respect, that VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran claims that he currently suffers from the 
residuals of a low back injury sustained in service.  
Specifically, he contends that he fell in service, hurting 
his back, and that he has suffered from the residuals of that 
injury to his back ever since.  Alternatively, he contends 
that his in-service low back injury aggravated a preexisting 
disability, which he alleges to have sustained during 
childhood.  The veteran also presented statements to the 
effect that he suffered a low back injury subsequent to 
service while working as a miner.  

Here, there is competent medical evidence of a current low 
back disability.  A December 2005 MRI examination, for 
example, reveals a small right L5-S1 paracentral disk 
protrusion with mass effect on the S1 nerve root.  Recent 
treatment records, if any, are not of record, so there 
remains a question as to the appropriate current diagnosis of 
the low back disability.  

In addition, there is evidence of an event in service.  While 
the veteran's service treatment records do not reveal 
evidence of a low back condition upon entry onto active duty 
service, they do reveal treatment for a low back condition in 
late 1969 and early 1970.  In October 1969, for example, he 
was observed to have tenderness and spasm in the L3-4 area of 
the back.  The initial impression was a probable ligamentous 
tear.  An x-ray examination, however, was negative, and the 
injury was characterized as a "back strain."  An orthopedic 
clinic note in February 1970 reported the veteran's 
complaints of back pain.  An x-ray examination in March 1970, 
however, was normal.  A discharge examination, dated in 
February 1971, was also normal.  It noted that any back 
trouble refers to trauma of the lower back on three different 
occasions, with no complications or sequela.  

There is also some evidence indicating a possible association 
between the current disability and service.  In this respect, 
VA received an undated letter from a VA physician who 
indicated that

"[b]ased on the history that [the veteran] has provided 
me as well as a pelvic MRI that I obtained from a work 
up for lower pain back complaints, I feel that it is 
possible that his lower back complaints could have 
resulted from either his injury during service with 
Communication Unit Philippines or during the mining 
accident."

In addition, in a report dated in May 2008, private physician 
A.R., M.D., stated that while he did not see any evidence of 
disc herniation during service it was "possible" that the 
"load that was placed on his spine during the injuries in 
the past could possibly have caused some strain to his 
spine."  While the examiner stated that the low back 
disability was at least as likely as not related to an 
inservice injury, the Board finds that due to the speculative 
nature of this and the other opinion of record, there remains 
insufficient competent medical evidence on file for the Board 
to make a decision on the claim.  

As such, as all the criteria under McClendon are met, and as 
requested by both the parties to the appeal and the veteran's 
current service representative, the Board must remand this 
matter to the RO, via the AMC, for additional development.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be asked to identify 
any health care providers that treated 
him for his lower back disability since 
January 2005.  He should be requested 
to sign the appropriate releases and or 
authorizations permitting VA to obtain 
his private medical records.  

2.	Likewise, the veteran should be asked 
to identify any former employment 
during he may have been seen for a back 
injury.  This would include the 
Homestake Mining Company and the 
Tularosa Police Department.  The 
veteran should be requested to sign any 
releases or authorizations permitting 
VA to obtain any available employment 
and treatment records.

3.	After any additional medical and/or 
employment records have been obtained 
and incorporated in the claims file, 
the veteran should undergo a VA 
orthopedic examination for purposes of 
determining the current nature, extent 
and etiology of the claimed low back 
disability.  Prior to the examination, 
the claims folder must be made 
available to the examiner for review.  
A notation to the effect that this 
record review took place must be 
included in the report of the 
examiner(s).  All appropriate tests and 
studies (and consultations, if 
warranted) should be accomplished, and 
all clinical findings should be 
reported in detail.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached 
in the examination report.

The examiner, based on the medical 
findings and a review of the claims 
folder, to specifically include review 
of the recently submitted May 2008 
opinion from A.R., M.D. and other 
pertinent medical records, should offer 
an opinion as to following questions:  

a)  What is the diagnosis of any 
current low back disability or 
disabilities?  

b)  Did a low back disability clearly 
and unmistakably preexist the veteran's 
military service?

c)  If it is determined that the 
veteran had a preexisting low back 
disability, did such disability 
permanently increase in severity during 
his period of service?  If such an 
increase occurred, was it due to the 
natural progress of the disease or, if 
not, due to aggravation of the disorder 
by service?

d)  If the examiner determines that a 
low back disability did not preexist 
the veteran's military service, is it 
at least as likely as not (i.e., at 
least a 50 percent probability) that a 
currently diagnosed low back disability 
is related to an incident or injury 
during service?

e)  The examiner should comment on the 
etiological relationship, if any, of 
any occupational back injury or 
injuries that the veteran may have 
sustained following service and any 
currently diagnosed back disability.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.  

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted 
with temporary or intermittent flare-
ups of symptomatology.

2.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




